Citation Nr: 1116402	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  05-17 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to a rating in excess of 10 percent from July 28, 2003, to August 15, 2007, for residuals of a healed fracture of the right fibula. 

3.  Entitlement to a rating in excess of 20 percent since August 16, 2007, for residuals of a healed fracture of the right fibula.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served on active duty from February 1970 to January 1972.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from April 2004 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, increased the noncompensable disability rating for the right ankle disability to 10 percent, effective July 28, 2003 (date of receipt of claim).  

The Veteran and his spouse testified at a Travel Board Hearing before the undersigned Veterans Law Judge in June 2006.  A transcript of that hearing is associated with the claims file. 

An April 2007 Board decision denied service-connection for bilateral hearing loss but remanded issues of service-connection for pes planus, service-connection for headaches, and a rating in excess of 10 percent for residuals of a right fibular fracture.  

An October 2007 rating decision increased the 10 percent rating for the right ankle disability to 20 percent, effective date of August 16, 2007 (date of VA examination), and also granted service-connection for pes planus of the right foot, which was assigned an initial 20 percent rating, effective July 28, 2003.  

A July 2008 Board decision granted service-connection for pes planus of the left foot but remanded the issue of service-connection for headaches and the issues of a entitlement to a rating in excess of 10 percent from July 28, 2003, to August 15, 2007, for residuals of a healed fracture of the right fibula and to a rating for that disorder in excess of 20 percent since August 16, 2007.  

A rating decision later in July 2008, of which the Veteran was notified by RO letter in August 2008, effectuated the grant of service-connection for pes planus of the left foot and assigned an initial noncompensable disability rating.  

These grants of service connection for pes planus are a complete grant of the benefit sought on appeal and, thus, that matter is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In the Written Brief Presentation, dated in March 2011, more than one year after notification of the grants of service-connection and assignment of initial disability ratings for pes planus, the Veteran's service representative raised the issues of the initial ratings assigned for pes planus of each foot.  See generally 38 U.S.C.A. §§ 7105(b)(1) (Notice of Disagreement (NOD) must be filed within one year of date of mailing of notice of rating decision); 7105 (c) (unappealed rating decision is final); 38 C.F.R. §§ 20.200 (what constitutes an appeal), 20.302(a) and (b) (filing time for notice of disagreement and substantive appeal), and 20.302(a) (without timely filed NOD an RO decision is final).  Here, the March 2011 Written Brief Presentation was not timely for the purpose of constituting an NOD as to the October 2007 and July 2008 rating decisions and the assignment of the respective disability ratings for pes planus of the right foot and the left foot.  As there is no jurisdiction conferring NOD as to the downstream elements of effective dates or compensation levels, no such issues are now in appellate status. 

Rather, the March 2011 Written Brief Presentation must be construed as a claim for increased rating for pes planus of the right foot, rated 20 percent disability, and for pes planus of the left foot assigned a noncompensable rating. 

Also in the March 2011 Written Brief Presentation argument was addressed to service-connection for bilateral hearing loss.  However, that claim was denied by the April 2007 Board decision.  No additional evidence was presented with the Written Brief Presentation that addressed the previously denied claim of service-connection for bilateral hearing loss.  

Filed with the March 2011 Written Brief Presentation was an article obtained from the Internet addressing tonsillitis and initial RO consideration of this evidence was waived.  

The issues of increased ratings for service-connected pes planus of the right foot and for pes planus of the left foot, as well as whether new and material evidence has been submitted to reopen a claim of service-connection for bilateral hearing loss have been raised by the record, but have not been adjudicated by the RO.  Thus, the Board does not have jurisdiction over those issues and they referred to the RO for appropriate action.  

The issue of service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Prior to August 15, 2007, the residuals of a healed fracture of the right fibula were manifested by marked limitation of motion of the right ankle with a loss of one-half of normal dorsiflexion and a loss of two-thirds of normal plantar flexion.  

2.  Since August 16, 2007, the residuals of a healed fracture of the right fibula the Veteran has not had ankylosis of the right ankle and there is no malunion of the right with marked ankle disability inasmuch as he does not use an ankle brace or any assistive device for walking. 



CONCLUSIONS OF LAW

1.  The criteria for an evaluation of no more than 20 percent from July 28, 2003, to August 15, 2007, for residuals of a healed fracture of the right fibula are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.20, 4.21, 4.27, 4.40, 4.45, 4.49, 4.71, Plate II, 4.71a, Diagnostic Code 5299-5271 (2010).

2.  The criteria for an evaluation in excess of 20 percent since August 16, 2007, for residuals of a healed fracture of the right fibula are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.20, 4.21, 4.27, 4.40, 4.45, 4.49, 4.71, Plate II, 4.71a, Diagnostic Code 5299-5271 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants in substantiating VA claims. See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

VA will notify the claimant of: (1) any information and medical or lay evidence needed for claim substantiation, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a timing of notice error can be corrected by readjudication after VCAA notice is provided, including readjudication by a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (an SSOC is a readjudication even if it states that it is not).  

The RO provided the Veteran with pre-adjudication VCAA notice by letter, dated in April 2007, after the initial rating decision which is appealed in April 2004 which assigned a 10 percent disability rating.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence of an increase in severity and notice that VA would obtain VA and other Federal agency records and that private medical records could be submitted or VA could be authorized to obtain them.  The notice included information as to determinations of effective dates and determinations of disability ratings, e.g., the nature, severity, and duration of symptoms in relation to a rating schedule as well as possible extraschedular evaluation.  

This notice was prior to the readjudication of the claim in the October 2007 rating decision which granted an increase to a 20 percent disability rating and also prior to readjudication of the claim in the December 2009 SSOC.  See Mayfield, Id. 

VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shineki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was provided with notice which satisfies the Vazquez requirements by RO letter in December 2009 SSOC, pursuant to and in compliance with the July 2008 Board remand.  While this also was after the initial April 2004 rating decision which is appealed, it was prior to readjudication of the claim in the SSOC in December 2009.  See Mayfield, Id. 


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  

The Veteran and his wife testified in support of the claim at a June 2006 travel Board hearing.  A transcript thereof is on file.  

The RO has obtained private treatment records and his records of VA outpatient treatment have been received.  He has submitted lay statements from his wife in support of his clam.  

Moreover, the Veteran has been afforded VA examinations in October 2003 and August 2007, pursuant to the request at the travel Board hearing and in the 2007 Board remand, for the increased rating claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

The Veteran has reported being in receipt of Social Security Administration (SSA) disability benefits due to psychiatric disability.  Accordingly, the Board finds that there is no reasonable possibility that such records are relevant to the claim.  See generally Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (VA's duty to assist includes making efforts to obtain relevant records that the appellant has adequately identified) and Golz v. Shinseki, No. 2009-7039 (U.S. Fed. Cir. Jan. 4, 2010); 590 F.3d 1317 (38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) only require VA to obtain disability records from the SSA if VA determines, even without reviewing those records, that there is no reasonable possibility that they are relevant). 

As there is no indication of the existence of additional evidence to substantiate the claim for increase, the Board concludes that there has been compliance with the VCAA duty-to-assist provisions.  


Background

Private clinical records include a 1985 notation that the Veteran had a ganglion cyst of the dorsiflexors of the right ankle, although he had full range of motion and an X-ray revealed no bony abnormality.  A May 1995 notation that the Veteran had a work history of being a factory fork lift operator.  On examination he had external rotation of the right lower extremity with weakness of the right lateral peroneus.  He had reasonably good strength of the tibialis anterior. There was very mild weakness of the extensor halluces on the right. It was noted that he had had an old injury of the right leg with fracture of the femur and a significant laceration of the lateral aspect of the leg.  The impression was a history of an injury of the peroneal nerve of the right lower extremity. 

VA outpatient treatment (VAOPT) records show that in July 2001 the Veteran reported that he could not walk on his heels due to a prior leg injury he sustained as a child, when he had broken his right leg.  In August 2001 he reported that this childhood injury had caused a permanent injury of the right leg, with the leg "turned out to the side."  In August 2003 it was noted that he was operating a large farm by himself, without any farm help.  He was obliged to cut wood and logs daily, which intensified neuropathic low back pain and produced muscle spasms, all due to a low back injury some years back.  

On VA examination in October 2003 it was reported that the Veteran was not employed and had been living on Social Security since 1997.  He complained of constant right ankle pain with swelling.  The pain was increased by activity.  He did not use an ankle brace.  He characterized the intensity of the pain as being 8 on a scale of 10.  The pain also increased when walking.  He also had pain in his left knee and in both feet, mostly on the inner side.  During service his ankle had been casted for 6 weeks.  

On examination there was minimal swelling of the right ankle.  The weight-bearing alignment was on the medical side of the 1st metatarsal.  A prominent talonavicular joint on the medial side was producing pain.  There was tenderness over the talonavicular joints. Motion of the right ankle was 10 degrees of extension, 15 degrees of flexion, 5 degrees of eversion, and zero (0) degrees of inversion.  Strength was moderate and the Veteran's ankle pulse was palpable.  X-rays of the Veteran's right ankle revealed his ankle joint appeared normal and there was no evidence of arthritis or deformity, but he had advanced pes planus of the right foot and minor pes planus of the left foot.  The diagnosis was a history of pain in both feet and the right ankle, with pronounced pes planus of the right foot, more than the left foot; but the right ankle joint appeared normal. 

The Veteran's wife stated in September 2003 that since military service the Veteran had had, in part, continuous right ankle problems.  In November 2003 she stated that he had problems with swelling and pain of his right ankle.  

At the June 2006 travel Board hearing the Veteran's service representative alleged that the Veteran had pain upon flexion of the right foot and this impacted his ability to walk.  He experienced pain generally every day.  Page 3 of the transcript of that 
hearing.  The Veteran testified that he experienced a lot of pain in his right foot.  If he was on his foot for more than 3 or 4 hours a day he had severe pain and swelling of his right ankle.  This limited him from wearing boots, such as the type of footwear issued by the military.  Thus, he wore just slippers most of the time because they were less irritating to his feet.  The Veteran's wife testified that he didn't pick up his foot when he walked but just kind of dragged it.  Pages 4 and 8.  The Veteran testified that he had been employed working on a production line for General Motors.  Pages 9 and 10.  He testified that his pain in his foot was centralized near the ankle area and he again testified that he experienced swelling when he stood for a long period of time.  Page 10.  He wore moccasins because they stayed low on his foot and so did not irritate his ankle and because high topped shoes did not provide his any ankle support.  He wore slippers most of the time.  He had functional limitation of the right ankle mostly when walking.  Page 11.  He could not walk on his heels.  He had daily swelling of the right ankle.  Page 12.  

On VA examination on August 16, 2007, the Veteran's claim file and medical records were reviewed.  As to the Veteran's right ankle, he reported that after his inservice right ankle injury he was given a permanent physical profile precluding his running or marching.  He reported that he had days when his ankle became swollen and he had to hobble around and could not walk.  He had not had any ankle surgery.  This condition had progressively worsened.  He now had to stay off of his feet and took 4 to 5 tablets of 600 mgs. of Ibuprofen to which he had a fair response and had no side effects.  

As to the Veteran's right pes planus it was reported that this affected him by causing foot pain, difficulty finding comfortable shoes, and making him limp.  The pes planus had progressively worsened.  He took Motrin for this and had a fair response without side effects.  

It was noted that the Veteran had not had any hospitalization or surgery for his problems.  He had no history of osteomyelitis or inflammation.  He had pain in the right ankle and right foot.  There was no history of a deformity.  There was no general debility and no assistive device was needed for walking.  He had seasonal flare-ups, in the winter months, which were moderate and which caused him to limit his activity when he was in pain.  Wearing any type of high topped boot or shoe also made his condition worse, but Motrin helped alleviate the pain.   There was no leg shortening or bone abnormality.  There was limitation of motion and pain but no flail joint or false flail joint.  There were no signs of an active infection.  His weight-bearing was affected in that he had an antalgic gait and poor propulsion.  Evidence in his feet of abnormal weight-bearing was the presence of callosities on the medial aspect of the right great toe but there was no area of breakdown.  He had an unusual shoe wear pattern on the medial aspect of the right shoe.  There was no functional limitation as to standing but there was a functional limitation as to walking in that he was able to walk for more than 1/4 mile but less than 1 mile.  There was neither evidence of genu recurvatum nor constitutional signs of bone disease. There was no malunion of the os calcis or the astragalus.  There was no evidence of involucrum, sequestrum or draining sinus.  

There was no deformity of the right ankle and no giving way or instability.  There was stiffness but no weakness or incoordination.  There was no decreased speed of joint motion.  There were no episodes of dislocation or subluxation and no episodes of locking.  He had moderate seasonal flare-ups in the winter.  Wearing high topped shoes or boots made his condition worse.  There was mal-alignment of the right ankle and painful movement but no ankle instability or tendon abnormality.  As to the angulation, the ankle rolled inward 70 to 110 degrees, versus 90 degrees.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  There was no ankylosis of the right ankle.  

X-rays of the Veteran's feet revealed mild hallux valgus deformity of the right great toe.  There was degenerative arthritis of the 1st tarso-metatarsal joint and talo-navicular joint of the right foot.  An X-ray from a lateral view of the foot revealed the foot was rotated with the lateral aspect being higher.  The impression was degenerative arthritis of both feet and a heel spur of the left calcaneus.  X-rays of the Veteran ankles revealed a suggestion of angulation involving the right ankle.  Standing views showed normal positioning an alignment. There was bilateral normal tibio-talar joint congruence.  The impression was normal frontal view of both ankles and no angulation was demonstrated. 

Another X-ray report states that on anteroposterior view of the right ankle there was slight angulation of the tibia and fibula, laterally, but it was not known if this was positional or if there was any leg deformity. There were no significant arthritic changes in either ankle.  There was an old chip fracture of the medial malleolus of the left ankle and a left heel spur.  

It was noted that the Veteran was not currently employed, having retired in 1966 or 1967 because of psychiatric problems.  He reported that he was on Social Security disability benefits for severe depression, anxiety, and stress.  With respect to the disability's impact on occupational activities there was decreased mobility and pain.  There was a significant effect on his occupational activities due to problems with lifting and carrying, as well as pain.  

An examiner stated that the Veteran's right foot, on examination, was clearly and unmistakably abnormal, the ankle joint appeared rolled inward, his gait was limping, and this was clearly due to the right pes planus.  In the absence of any other explanation, the right fibular fracture was the most logical explanation of this condition and the Veteran denied any other etiology of this condition.  

On VA examination in July 2009 the Veteran had strength of the extensor muscles of the right foot which were four (4).  He had normal dorsiflexion of the foot against resistance.  He had strength measured at five (5) of the right gastrocnemius muscle and normal plantar flexion of the right foot against resistance.  

General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

Under 38 C.F.R. §§ 4.40 and 4.45 for musculoskeletal and joint disorders functional loss and disability from pain, "weakened movement, excess fatigability, or incoordination" must be considered for rating purposes.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Consideration of the DeLuca factors is not limited to those effects that can be expressed as additional limitation of motion.  "[T]hese determinations [of weakened movement, excess fatigability, or incoordination] should, if feasible, be expressed in terms of degree of additional range of motion loss."  DeLuca, 8 Vet. App. at 207.  

Under 38 C.F.R. § 4.59 painful motion, with pathology, is productive of and a factor of disability, and objective signs of it should be noted; also, muscle spasm assists the identification.  Crepitation, elicited upon flexion, indicates pathology.  Painful, unstable, or malaligned joints, due to healed injury, warrants at least a minimum compensable rating.  

Analogous Rating (Built-Up Diagnostic Code)

A disability not listed in the Schedule For Rating Disabilities may be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies and the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings will be avoided.  Organic diseases and injuries will not be rated analogously to conditions of functional origin.  38 C.F.R. § 4.20.  See also 38 C.F.R. § 4.27 (the use of "built-up" DCs carrying the last two digits of "99").  

Here, the service-connected right fibular fracture has been rated by use of a built-up code, DC 5299, as limitation of motion of the ankle under DC 5271.  All other possible Diagnostic Codes will also be considered.  

Normal plantar flexion of an ankle is to 45 degrees and normal dorsiflexion is to 20 degrees.  38 C.F.R. § 4.71a, Plate II.  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 


Ankle Ratings

A 10 percent rating is warranted for moderate limitation of motion of the ankle under DC 5271 (and is the maximum rating for limitation of motion of an ankle), or for ankylosis of the subastragalar or tarsal joint in good weight-bearing position under DC 5272 or for malunion of the os calcis or astragalus with moderate deformity under DC 5273, or for impairment of the tibia or fibula, with malunion and slight ankle disability under DC 5262.  

A 20 percent rating is warranted for moderate limitation of motion of the ankle under 5271 or for ankylosis of the ankle in plantar flexion of less than 30 degrees under DC 5270, or for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position under DC 5272, for malunion of the os calcis or astragalus with marked deformity under DC 5273, or for an astragalectomy under DC 5274, or for impairment of the tibia or fibula, with malunion and moderate ankle disability under DC 5262.  

A 30 percent rating is warranted for disability of the ankle if, under DC 5270, there is ankylosis in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion between zero (0) degrees and 10 degrees; or, if under DC 5262 there is impairment of the tibia and fibula with malunion and marked ankle disability.  

Analysis

The Veteran is currently assigned a 20 percent disability rating for severe pes planus of the right foot.  Under 38 C.F.R. § 4.71a, DC 5276 this encompasses severe unilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Moreover, it encompasses the criteria for a 10 percent rating for moderate unilateral pes planus which includes weight-bearing line over or medial to great toe, inward bowing of the tendo-achillis, pain on manipulation and use of the feet, bilateral or unilateral.  

A rating in excess of 10 percent from July 28, 2003, to August 15, 2007, for residuals of a healed fracture of the right fibula

The April 2004 rating decision assigned a 10 percent rating, analogously, for moderate limitation of motion of the right ankle under 38 C.F.R. § 4.71a, DC 5271.  

Also, the October 2007 rating decision granted service-connection for acquired pes planus of the right foot, as due to the right tibular fracture, and assigned an initial 20 percent rating was assigned under 38 C.F.R. § 4.71a, DC 5276 for severe unilateral pes planus impairment.  As noted, DC 5276 (for rating pes planus) encompasses objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  

Under 38 C.F.R. § 4.14 the evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  

The October 2007 rating decision noted that the Veteran's ankle rolled inward due to his service-connected right pes planus.  Accordingly, that symptom may not also be used as a basis for evaluating the severity, and assigning an appropriate disability rating, for the service-connected right tibular fracture residuals. 

Similarly, the evidence indicates that the Veteran had a preservice fracture of the right femur from which he now has residual nerve impairment, such that the cannot walk on his heels, and positioning of the right lower extremity in external rotation.  These manifestations are also not due to the service-connected right tibular fracture (nor the service-connected pes planus) and may not be considered for rating purposes. 

The Veteran's right tibular fracture is manifested primarily by complaints of pain and swelling of the right ankle.  However, there is no evidence of any ankylosis of any portion of the ankle and while there has been some impairment in his gait, he has never required an ankle brace or assistive device for walking.  

Nevertheless, the October 2003 VA rating examination found that the Veteran had only 10 degrees of dorsiflexion and only 15 degrees of plantar flexion.  This is a loss of one-half of normal dorsiflexion (with normal dorsiflexion being to 20 degrees) and a loss of two-thirds of normal plantar flexion (with normal plantar flexion being to 45 degrees).  Accordingly, in the judgment of the Board this more closely approximates marked limitation of motion of an ankle for which a 20 percent rating is warranted.  

A rating in excess of 20 percent prior to and since August 16, 2007, for residuals of a healed fracture of the right fibula

The October 2007 rating decision assigned a 20 percent rating, analogously, for moderate limitation of motion of the right ankle under 38 C.F.R. § 4.71a, DC 5271.  

In this case a rating in excess of 20 percent is not warranted either prior to or after August 16, 2007, because there is no evidence of ankylosis of the right ankle, under DC 5270, or evidence of impairment of the tibia with malunion with marked ankle disability, under DC 5262.  

In reaching this determination the Board has considered the statements and testimony of the Veteran and his spouse as the severity of his right ankle disability.  However, as noted, some of the disability, such as the dragging of his foot is due to preservice nonservice-connected disability of the right lower extremity as is the abnormal positioning of the right leg.  The recent 2007 VA examination noted that even his seasonal flare-ups caused only moderate increase in disability and there is no evidence of ankylosis, deformity, leg shortening, flail joint, false flail joint, osteomyelitic infection nor evidence of malunion of the os calcis or astragalus.  Likewise, there was no evidence of giving way, instability, dislocation, subluxation nor of weakness or incoordination.

Thus, the Board concludes that the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than 20 percent for the service-connected for residuals of a healed fracture of the right fibula at any time since the date of receipt of the claim for an increased rating.  Hart, supra.  See also 38 C.F.R. § 3.102.  

Extraschedular Consideration

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is addressed when either raised by the claimant or the evidence, and requires a three-step analysis.  First, is whether the schedular criteria are adequate and, if they are, no extraschedular referral is required.  Second, if inadequate, determine whether there is an exceptional disability picture considering such related factors as marked interference with employment (but not marked interference obtaining or retaining employment) or frequent periods of hospitalization.  Third, if the rating criteria are inadequate and the related factors are present, the case must be referred for a determination of whether an extraschedular rating should be assigned.  Thun v. Peak, 111, 115-16 (2008) (citing VAOGCPREC 6-1996 and Fisher v. Principi, 4 Vet. App. 57, 60 (1993)); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

Here, the schedular rating criteria are comprehensive and contemplate the full range impairment due to the Veteran's right ankle disability.  There is no evidence of frequent periods of hospitalization for this disorder, and there is also no evidence of marked interference with employment.  Rather, the Veteran was award SSA disability benefits due to nonservice-connected psychiatric disability.  Thus, the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate.  So, the criteria for submission for consideration of an extra-schedular rating are not met.  Thun, Id. 



ORDER

A rating 20 percent from July 28, 2003, to August 15, 2007, for residuals of a healed fracture of the right fibula is granted subject to applicable law and regulations governing the award of monetary benefits. 

A rating in excess of 20 percent since August 15, 2007, for residuals of a healed fracture of the right fibula, is denied.  


REMAND

The Board remanded the claim for service-connection for headaches in April 2007 to afford the Veteran a VA neurological examination to determine the current nature, severity and etiology of the Veteran's headaches and the examiner was requested to express an opinion as to whether the Veteran's preexisting headache condition was aggravated beyond normal progression during or due to the veteran's military service.

The opinion expressed on VA examination in August 2007 was that, after an examination and review of medical literature, the Veteran's pre-existing headache condition, chronic post-traumatic headache syndrome, with migraine variant was accelerated due to changes brought about by age.  An adult pattern of chronic headache emerged in the late teen - early adult years. Often this pattern was preceded by a relatively headache free period in childhood.  The Veteran, in his history, described just such a pattern.  

The Board again remanded the claim for service-connection for headaches in 2008 to ask the Veteran to provide names, dates, and locations of the health care provided who treated him for alleged preservice skull trauma and to inform him that he could submit medical evidence showing that he now had a disability manifested headache disorder; and that he could submit a statement from a physician addressing the etiology of his headache disorder.  

The RO sent the Veteran a letter, dated in August 2008, which requested that he provide information as to the existence of and treatment for headache during and after (but not prior to) service.  As to a preservice head injury, he was requested to:

Please provide medical evidence showing that you have developed a presently existing disability manifested by headaches disorder; you may submit a statement from a physician addressing the etiology of your headache disorder.  If you want us to obtain a copy of your treatment records, please provide us with names, dates, and locations of the health care providers who have treated you for skull trauma and headache.  

No response was received from the Veteran.  

However, the Veteran was not specifically requested to provide information, as requested in the 2008 Board remand, as to the names, dates, and locations of the health care provided who treated him for the skull trauma he alleged to have sustained during an accident prior to entering active service military.  

The case was also remanded in 2008 to afford the Veteran an examination to determine the etiology of any currently present headache disorder and to address whether a current headache disorder, if any, at least as likely as not that such condition originated during service, or was otherwise caused by any incident that occurred during service; or whether he sustained a preservice head injury and, if so, (and if possible) the approximate date of onset of such injury.  If he had a preservice head injury, did this injury increase in disability during service, to include specifying whether there was a permanent worsening of the underlying pathology of this injury resulting in any current disability, namely a headache disorder; and if so, was such a worsening of the underlying pathology due to the natural progress of the condition.  

A VA examination was conducted in July 2009 and the diagnosis was migraine headaches.  The examiner opined that the migraine headaches were caused by or a result of military service.  The rationale was that the Veteran had a preservice head injury when 4 years of age and that he developed headaches starting in his early teens, reporting on the 1969 service entrance examination that he had frequent or severe headaches.  He had had a neurology consultation during service in 1970 because of the prior history of head trauma and was cleared for but was not seen or treated during service for headaches, and his service discharge examination in 1971 was normal.  He was next seen for headaches in 1983, eleven (11) years after service.  Migraine headaches usually began in childhood, adolescence or early adulthood.  Half of the people that suffered from migraines started to get them before the age of 20.  Migraines caused moderate to severe pain, and usually were one-sided.  They were pulsing or throbbing in quality.  They worsened with physical activity and the pain interfered with regular activities.  There usually was nausea with or without vomiting.  There was sensitivity to light or sound, or both.  Often there was a family history of migraines.  The Veteran in this case had headaches prior to service and they were not aggravated by service or increased in disability during service, as evidenced by no treatment for headaches during service nor [for more than] one year after service.  His migraine headaches followed the natural progression of the disorder.  

Filed with the March 2011 Written Brief Presentation was an Internet article addressing tonsillitis and which indicates that headaches were associated with or a symptom of tonsillitis.  Initial RO consideration of this evidence was waived.  As to this, the Board notes, as observed in the Written Brief Presentation, that the Veteran is service-connected for chronic tonsillitis with cervical adenopathy, which has been assigned a noncompensable disability rating since January 7, 1972.  In the Written Brief Presentation it was noted that the opinions obtained as to the etiology of the Veteran's current headache disorder did not address the relationship between such headaches and his service-connected tonsillitis with cervical adenopathy.  To include whether the headaches were a separate and distinct symptom of the tonsillitis and also whether the tonsillitis during service exacerbated the headaches.  It was requested that the case be remanded to address these matters.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide names, dates, and locations of the health care providers who treated him for the skull trauma he alleged to have sustained during an accident prior to entering active service military.  Then obtain any necessary authorizations for all private health care providers identified.  If unable to obtain any of the records identified by the Veteran, follow the proper procedures set forth under 38 C.F.R. § 3.159.  

2.  After all available records and/or responses from each contacted entity have been associated with the claims file; schedule the Veteran for a VA examination to determine the etiology of any currently present headache disorder.  

The claims folder, to include a copy of this Remand, should, if possible, be made available to and be reviewed by the examiner.  All indicated tests and studies should be accomplished, and clinical findings should be reported in detail.  Based on a review of the records contained in the claims folder and the examination results, the examiner is asked to address the following questions:

a.	Is it as likely as not that the Veteran's service-connected chronic tonsillitis with cervical adenopathy caused the Veteran's headaches during service?  

b.	Did the Veteran's headaches during active service increase in severity due to his service-connected chronic tonsillitis with cervical adenopathy?  In answering this question, the examiner is asked to specify whether there was a permanent worsening of the underlying pathology of this injury resulting in any current disability, namely a headache disorder; and if so, was such a worsening of the underlying pathology due to the natural progress of the condition?

c.	Has the Veteran's headache disorder, classified as migraine headaches or otherwise, been aggravated by his service-connected chronic tonsillitis with cervical adenopathy, even if such aggravation, if any, occurred after military service (within the meaning of 38 C.F.R. § 3.310(b) (2010)?   

Note: 38 C.F.R. § 3.310(b) provides that as to aggravation of nonservice-connected disabilities; any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability, will be service connected (sometimes called secondary aggravation).  VA will not concede that a nonservice-connected disability was aggravated by a service-connected disability unless the baseline level of severity of the nonservice-connected disability is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disability.  The baseline, the current level of severity, and any increase in severity due to the natural progress, if any, are determined under the Schedule for Rating Disabilities (38 C.F.R. Part 4).

A complete rationale should be given for all opinions. In this regard, the opinion should be based on examination findings, historical records, and sound medical principles.

3.  The RO should adjudicate the issue service-connection for headaches.  If the determination remains adverse to the Veteran, he and his representative should be provided an SSOC, and they should be given the opportunity to respond, before returning the case the Board (if in order).  

The purpose of this REMAND is to obtain additional evidence and ensure that the Veteran is afforded all due process of law.  The Board intimates no opinion, either factual or legal, as to the ultimate conclusion warranted in this case.  No action is required by the veteran until contacted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



